        Case 4:20-cv-00886-JM Document 4 Filed 09/03/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ZION GADSON                                                         PETITIONER

V.                      CASE NO. 4:20-CV-886-JM-BD

ARKANSAS, State of; and
LAFFYETTE WOODS, JR.                                              RESPONDENTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 3rd day of September, 2020.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
